I would like to congratulate the President on his well-deserved election to lead the General Assembly at its seventy-first session.
Seventy-one years after the founding of the United Nations, we have made significant progress in human development. Inspired by the guarantees in the Charter of the United Nations, people across the world, and in Africa in particular, have achieved freedom and self- determination while expanding democracy. Thanks to the international community’s advances in technology and collective action, the world has made remarkable strides in health care, education and agriculture and has eliminated a number of killer diseases. The Cold War is behind us, paving the way for greater opportunities for global synergy. Even among younger nations such as Kenya, technological innovations such as M-Pesa, our mobile phone-based platform for money transfer and financial services, are leapfrogging us into the future, promising greater prosperity and integration.
Yet despite such remarkable strides, human progress is still constrained by a gamut of challenges — inequality within and between nations and regions, prosperity that does not translate into prosperity for all, poverty, violations of human rights, instability and growing environmental fragility. Such momentous challenges call for a collective effort on the part of the community of nations.
Today, Africa’s global trade stands at 3 per cent of the world’s total. It consists primarily of crude oil, which accounts for 50 per cent, while the remainder is divided between unprocessed minerals and agricultural raw materials. Meanwhile, Africa’s population is set to surpass that of India and China combined by 2050. Unless our trade imbalance is reversed, as a matter of urgency, it will accentuate vulnerability, enhance poverty and increase the risk of insecurity and instability for both Africa and the rest of the world. We need to reverse those trends and imbalances.
The global community, cognizant of those challenges, has made important commitments by concluding agreements on the Sustainable Development Goals, the Paris Agreement on Climate Change and the Addis Ababa agreement on the African Union’s Agenda 2063. For our part, Kenya has continued to play an active role in leading international efforts. In the course of 2016, we have hosted three important international conferences seeking sustainable solutions to global challenges.
First, we hosted the second United Nations Environment Assembly in May to discuss current challenges to our global environment. Secondly, Kenya hosted the fourteenth session of the United Nations Conference on Trade and Development in July. The Conference focused on pressing issues related to global trade and economic development. Thirdly, just in the past month, in August, alongside Japan, the African Union, the United Nations Development Programme and the World Bank Group, we co-hosted in Nairobi the sixth Tokyo International Conference on African Development. The Conference addressed specific concerns on how to speed up economic growth, investment and development in Africa in order to help eradicate poverty and promote shared prosperity. We forged good outcomes from all three conferences. I have no doubt that if implemented in full, each of the recommendations made would go a long way towards transforming the world we live in.
The adoption of the 2030 Agenda for Sustainable Development during the seventieth session ushered in a new era of international development cooperation and development. The Sustainable Development Goals (SDGs) reflect our ambition and hope for a better future for ourselves and for our children. We expect that the implementation of the SDGs will result in transformed societies, improved environmental and climatic conditions and global sustained economic growth. For that to happen, however, we also believe that we must eradicate the poverty in our midst by building a fairer global trading system and a more equitable distribution of wealth within and among countries.
It is our belief and expectation that international cooperation will remain at the core of the implementation of the 2030 Agenda. We therefore note the importance of global partnerships, particularly the Global Partnership for Effective Development Cooperation. The Partnership has a special role to play in accelerating the delivery of development outcomes as effectively, fairly and efficiently as possible, with particular attention to the least developed countries. We therefore look forward to the second high-level meeting of the Global Partnership for Effective Development Cooperation that will take place in Nairobi later this year. I extend a warm welcome to all Member States to attend.
There are certain priorities that the Government of Kenya attaches great importance to in implementing the Kenya Vision 2030, the United Nations 2030 Agenda, and the African Union’s Agenda 2063. Among those priorities are issues of youth, women and persons with disabilities. As is the case with Governments in developing countries, the challenge of integrating youth and women in our societies and economies remains a daunting one, but the evidence for us is clear. If we do not succeed at mainstreaming gender and integrating youth into our vision, goals and agendas, we shall fall miserably short of our ambitions. That is why Kenya continues to remain focused on the priorities of youth and women, including building and financing special programmes for their full integration and mainstreaming
In a related matter, the remarkable achievements of the Global Fund to Fight AIDS, Tuberculosis and Malaria are noteworthy. That is why the Government last week pledged $5 million towards the fifth replenishment cycle of the Global Fund. Moreover, we also pledged $500,000 to the Joint United Nations Programme on HIV/AIDS.
We are acutely aware that the challenges we face in achieving our aspirations are not only political, economic and social, but also environmental and climatic. The conservation of all wildlife and marine life, as well as the conservation and protection of our oceans, lakes and land ecosystems, including forests and trees outside forests, matters considerably to our future. Our food security and economic prosperity — essentially, our lives — are tied to those matters, which is why we continue to pay great attention to the United Nations Convention on the Law of the Sea, the United Nations forest instruments and the Convention for International Trade in Endangered Species.
Kenya welcomes the ongoing preparations for the United Nations Conference on Housing and Sustainable Urban Development (Habitat III). We look forward to the Conference and subsequent adoption and implementation of the new urban agenda for the twenty-first century. Kenya recognizes that the future of cities is fully integrated into the achievement of our own Vision 2030 and the United Nations 2030 Agenda. We also believe that a stronger United Nations Habitat is crucial to helping guide the rapid urbanization we are witnessing across the globe. How the international community continues to support the Organization and how we handle cities throughout the world will be integral to the success of the 2030 Agenda.
Today, our world is confronted by large-scale instability and fragility, which are causing unprecedented human suffering and forced displacement. Furthermore, new security threats — including violent extremism, terrorism and radicalization — threaten to roll back the gains we have made so far. In the Horn of Africa, those factors, together with ecological fragility and natural disasters in the face of scarce resources, have complicated the pursuit of development.
Kenya welcomes the adoption of the New York Declaration for Refugees and Migrants (resolution 71/1) and the envisaged comprehensive refugee response framework that will guide the humanitarian response in a more humane, sensitive, timely and compassionate manner. We also take note of and applaud the Secretary- General’s convening of the World Humanitarian Summit in May, which refocused the world’s attention on the plight of refugees, migrants and internally displaced persons. Kenya commits its availability to participate, as always, in discussions that will guide and give a firm way forward to that endeavour.
For the past two and a half decades, the region has been seized with a situation in Somalia. Throughout that time, Kenya has stood with Somalia, provided a safe haven for refugees, joined peacekeeping missions and invested heavily in resources to combat Al-Shabaab and its affiliates. That solidarity has helped to substantially weaken Al-Shabaab, liberate large swaths of land in Somalia and provide space for the Somali Government to begin the journey of rehabilitation and reconstruction. It is in that context that the Government of Somalia has strongly expressed its willingness to receive its citizens who are currently refugees — not just in Kenya, but in other parts of the world. For its part, Kenya has committed to $10 million this year to support the safe, orderly, voluntary and dignified repatriation of more than 400,000 Somali refugees living in Kenya. Sadly, the efforts of the region and of Somalia’s neighbours have not been matched by the commitment of the international community.
Instead of supporting that regional effort this year, our partners, including the European Union, cut support for the African Union Mission in Somalia (AMISOM) by 20 per cent, while security experts were suggesting a budgetary increase for AMISOM in order to procure ground troops to secure Somalia. Despite repeated appeals, the Security Council has failed to provide adequate, predictable funding or force multipliers for AMISOM. I once again implore members of the Security Council to take the matter seriously and align the mandate of AMISOM to the threat levels in Somalia on land, air and sea.
With regard to repatriation, since 2012 the international community has pledged upwards of $500 million to support Somalia in its reconstruction and repatriation efforts. It is unfortunate than under 2 per cent has been received. That failure of solidarity has placed a disproportionate burden on Somalia’s neighbours and risks undermining all efforts concerning refugees, helping Somalia rebuild and managing the ongoing elements of terrorism and extreme radicalization.
As Somalia moves into its next phase of political transformation, the Vision 2016 programme remains the best course of action for the country. However, the success of the post-2016 period will largely depend on how the current electoral process is managed. Somalia requires the full support and commitment of the international community in order to complete the process of political transition that will set the stage for a peaceful and prosperous Somalia.
The road to peace and security in South Sudan has been long and difficult. Sadly, recent events and developments threaten to plunge the country, and indeed the entire region, into a security and humanitarian crisis. Kenya, as a guarantor of the 2005 Comprehensive Peace Agreement and the 2015 Agreement on the Resolution of the Conflict in the Republic of South Sudan, has been spearheading the search for sustainable peace and continues to make significant investments in efforts to build peace in South Sudan.
I call upon the parties to the Agreement on the Resolution of Conflict in the Republic of South Sudan to honour their commitment and work towards its full implementation. That is the only basis for durable peace and reconciliation in that troubled country. The efforts of the Intergovernmental Authority on Development (IGAD), buttressed by the African Union Peace and Security Council, have been vital to these processes. The history of conflict resolution demonstrates that regional mechanisms are the best avenues towards sustainable outcomes. It is therefore imperative that the international community channel its efforts and support through IGAD.
Last year, here at the United Nations, Kenya made pledges during the Leaders’ Summit on Peacekeeping. I would like to confirm today that Kenya has indeed lived up to every pledge it made. The first engineering capability troop training for African peacekeepers is ready and has been completed in Nairobi. That was done with the collaboration of our own Kenyan defence forces and the United Nations and with support from the good Governments of Japan and Switzerland.
Kenya reaffirms its commitment to continuing to provide training facilities for United Nations programmes, as part of its pledge to strengthen United Nations peacekeeping operations. Kenya, as the current Chair of the Peacebuilding Commission, has been at the forefront of advocating for a new peacebuilding architecture for sustainable peace throughout the world. That is why, later today, Kenya will co-host a pledging conference to boost the Secretary-General’s Peacebuilding Fund. For us, the message is clear — if we are to ever enjoy a peaceful world for all, we cannot invest any less in peacebuilding than we do in peacekeeping. Today, in the pledging conference, the Government of Kenya will pledge $100,000 to the Peacebuilding Fund.
While we build the peacebuilding architecture, we must also dedicate greater efforts to rebuilding and transforming the United Nations system as a whole. We need to transform our global Organization into a more effective and responsive entity that reflects the complex challenges and realities of the twenty-first century.
With regard to the Security Council, Kenya, as a member of the Committee of Ten Heads of State and Government on the Reform of the United Nations Security Council, is deeply concerned that progress towards addressing the historical injustice in the representation of the African continent and its people on the Council remains not only slow but unpromising.
The seventy-first session must achieve greater progress on that matter. I take this opportunity to request that President Thomson prioritize the appointment of the next chair of the intergovernmental negotiations on Security Council reform, who will preside over a year of real progress on that matter. It cannot be that, in a world where democracy is the standard norm and accepted practice, the single largest body in the world, the United Nations, plays by different rules. It cannot be that one or two or five individuals can hold ransom the seven billion people living in the world. It is accepted that democracy is the basic standard for any meaningful engagement in any part of the world, in any country or any self-respecting organization.
In the same light, we urge the continued strengthening of the United Nations global footprint in general and of the United Nations Office in Nairobi in particular. That will increase the relevance of the United Nations and enhance its legitimacy in the global South.
Similarly, the seventy-first session must remain seized of the two-State solution as the best way out of the Palestinian-Israeli crisis. Kenya supports the vision of two peaceful, prosperous, brotherly States living side by side.
Finally, after ten highly successful years, the time has come for us to bid farewell to Mr. Ban Ki-moon as Secretary-General. Mr. Ban has been a great steward of the international community, a humble and dedicated Secretary-General to Member States, a standard bearer of human rights, a champion of development and climate change and a friend of not just Africa, but Kenya. On behalf of the Government and people of Kenya, I wish to extend our sincere gratitude to him for his friendship and his hard work. We wish him and his wife well in their future pursuits.
As the international community now finally moves onto the last stage of selecting a new Secretary-General, it is my fervent hope that the Security Council will exercise its responsibility in selecting a new Secretary- General in a manner that will reflect our collective concerns for the development agenda, for world peace and cohesion and for the key challenges that continue to face our collective enterprise of building a better world and a better future for all of us and for our children.
